Citation Nr: 0023134	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1963 to 
October 1965.  Historically, in a September 1966 rating 
decision, service connection was denied for residuals of an 
injury to the knees.  Appellant was notified of that decision 
that month, but did not file a timely Notice of Disagreement 
therewith.  September 1986 and June 1995 rating decisions 
denied reopening of the appellant's claim for service 
connection for a bilateral knee disability.  Appellant was 
timely notified of those decisions, but did not file timely 
Notices of Disagreement therewith.  That June 1995 rating 
decision represented the last final decision with respect to 
said issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
service connection for a bilateral knee disability, on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  In an October 1999 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a bilateral knee disability; and consequently, that issue was 
reframed as entitlement to service connection for a bilateral 
knee disability and remanded to the RO for additional 
evidentiary development on the merits.  The Board will 
address in the decision herein the issue of service 
connection for a right knee disability.  The issue of service 
connection for a left knee disability will be dealt with in 
the REMAND section below.  

With respect to another matter, in that remand, the Board 
stated that since another issue (service connection for 
hearing loss) appeared to have been raised in a recent 
written statement by appellant and had not been developed for 
appellate review, it was referred to the RO for appropriate 
action.  However, since it does not appear that the RO has 
subsequently developed that issue, it is again referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDING OF FACT

It is as likely as not that appellant has residuals of a 
right knee injury related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's residuals of 
a right knee injury were incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim of entitlement to service connection 
for a right knee disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the 
evidence is adequate, in light of the Board's favorable 
determination herein of this issue.  

Appellant contends, in essence, that he currently has 
residuals of an in-service right knee injury.  

Appellant's service medical records reveal that on service 
separation examination in August 1965, he complained of a 
painful "trick" right knee after allegedly having sustained 
a fall in May 1965, and striking his knee against a balcony 
handrail.  August 1965 x-rays of the right knee were 
negative.  His complaints included occasional infrapatellar 
pain and "giving way."  On orthopedic consultation, the 
right knee was clinically noted to have no significant 
abnormalities.  There was some subpatellar crepitation, 
bilaterally.  He indicated that the painful site was just 
above the tibial tubercle.  X-rays of the right knee revealed 
no significant abnormalities.  The impression was no 
orthopedic disease found.  

The negative evidence includes a July 1966 VA orthopedic 
examination report.  In that report, it was indicated that 
appellant provided a history of having fallen on both knees 
against a railing during service; that x-rays were negative; 
and that no further treatment was accomplished.  His only 
pertinent complaints involved right knee "giving way."  
Clinically, there were no abnormalities, although he alleged 
having pain on palpation of the right patella lateral border.  
The diagnoses included history of injury to the knees, 
without current abnormality.  

Private medical records dated in April-May 1986 included 
arthrograms of the knees that revealed no abnormalities, 
except for a right medial meniscal tear.  

Lay statements from appellant's friends and an ex-comrade 
dated in 1998 alleged that during service, appellant fell off 
a railing and smashed his knees against a railing, resulting 
in knee pain and gait impairment.  A significant piece of 
positive evidence is a June 1998 written statement from 
Kenneth D. Levy, M.D., which noted that appellant had 
initially sustained an in-service injury to the knees in 
1965; that a post-service May 1986 arthrogram had shown a 
right meniscal tear; that recent post-service diagnostic 
studies in 1995 had shown degenerative changes and 
chondromalacia of the knees; and that current radiographic 
studies revealed spurring of the knees and evidence of old 
trauma in the right medial patellar facet with loose body.  
It is of substantial import that Dr. Levy's impression was 
that:

This patient's history is consistent with 
a traumatic chondromalacia event to the 
patellofemoral joint and particularly 
the...right knee shows what appears to be 
an old injury in the area of the medial 
patellar facet.  It is possible that some 
of the degenerative changes in the 
menisci occurred over time with the 
patient's job but it is less likely that 
a loose piece of bone would appear in the 
area of the patella and is more likely to 
be of traumatic origin with particular 
attention to the right knee....  There does 
appear to be a cause and effect 
relationship between his chondromalacia 
findings and his original injury.  

In order to address or confirm Dr. Levy's medical opinion as 
to an apparent causal relationship between appellant's 
currently manifested knee disability and an in-service knee 
injury, in October 1999 the Board remanded the case, in part, 
for a VA examination with medical opinion rendered as to this 
etiological question at issue.  A substantial positive piece 
of evidence is a February 2000 VA orthopedic examination 
report.  In that report, the examiner assessed chondromalacia 
of the knees with status post meniscal tears and opined that 
since the "record shows a mention of a right knee 
injury,...[b]ased on that, it is as likely as it is not that 
the veteran['s] current right knee condition is caused or was 
aggravated by his service
[-]connected right knee injury."  In other words, the 
examiner related appellant's current right knee condition to 
the in-service trauma to the right knee.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With resolution of reasonable doubt, the Board concludes that 
the positive evidence is at least in equipoise with the 
negative as to whether appellant's current right knee 
disability is related to an in-service right knee injury, for 
the foregoing reasons.  Therefore, service connection for 
residuals of a right knee injury is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for residuals of a right knee injury is 
granted.  The appeal is allowed to that extent.  


REMAND

With respect to the remaining issue of service connection for 
a left knee disability, additional evidentiary development 
should be accomplished prior to final appellate 
determination, for the following reasons.

In order to address or confirm Dr. Levy's medical opinion as 
to an apparent causal relationship between appellant's 
currently manifested knee disability and an in-service knee 
injury, in October 1999 the Board remanded the case, in part, 
for a VA examination with medical opinion as to this 
etiological question at issue concerning both knees.  
Although a VA orthopedic examination was conducted in 
February 2000 with addendum the following month, the 
examiner's opinion primarily dealt with the right knee; and 
although he stated that the "record shows a mention of a 
right knee injury, but not a left knee injury", he did not 
specifically opine as to whether or not appellant's current 
left knee disability was related to service.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Additionally, although 
pursuant to that remand, the RO sent appellant letters 
requesting assistance in obtaining any pertinent post-service 
employment medical records or other relevant post-service 
medical records dated proximate to service, appellant did not 
adequately respond (except with a signed consent form that 
provided no specific information).  Since this issue is being 
remanded for additional medical development, appellant should 
be afforded another opportunity to assist the RO in obtaining 
any pertinent post-service employment medical records or 
other relevant post-service medical records.  

Accordingly, the remaining appellate issue is REMANDED for 
the following:

1.  The RO should contact appellant and 
request him to provide any additional 
clinical records pertaining to the left 
knee (not already of record) that he may 
have in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete 
name(s) and address(es) of his former 
employer(s) from whom pertinent medical 
records might be obtained.  Any relevant 
employment medical records should be 
obtained, including any employment 
physical examination reports (See a July 
1966 VA examination report of record, 
which indicated that appellant had been 
employed by an airline; and a June 1998 
written statement from Dr. Levy and a 
February 2000 VA orthopedic examination 
report, which indicated that appellant 
was a retired policeman with the City of 
New York Police Department).  These 
records should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).
4.  The RO should arrange for an 
appropriate VA physician to review the 
entire claims folder, examine appellant 
(including radiographic studies of the 
left knee if medically indicated), and 
express an opinion, including degree of 
probability, as to whether any chronic 
left knee disability is causally or 
etiologically related to military service 
(versus other causes).  The examiner 
should also comment on the clinical 
significance, if any, of the service 
medical records, which indicate that 
there was bilateral subpatellar 
crepitation in September 1965; a May 1966 
application for VA disability benefits 
shortly after service, which claimed an 
in-service injury to both knees; lay 
statements dated in 1998 alleging an in-
service injury to both knees with post-
service symptomatology; and the June 1998 
written statement from Dr. Levy (wherein 
it was suggested that a causal 
relationship existed between a currently 
manifested knee disability and an in-
service knee injury).  
The written opinion should contain a 
detailed rationale for the medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner in his/her 
written medical opinion.  

5.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a left knee 
disability on the merits under 
appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  

Thereafter, to the extent the benefit sought on appeal is not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this claim by the 
action taken herein.

The appellant is free to submit additional argument or 
evidence on this matter while undergoing remand development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

